UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7248


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH ROSHAUN REID,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:04-cr-00353-CMC-1)


Submitted: December 18, 2018                                Decided: December 21, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Roshaun Reid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Kenneth Roshaun Reid seeks to appeal the district court’s order denying his

motion seeking correction of his sentence. We conclude that Reid’s motion was in

substance a successive 28 U.S.C. § 2255 (2012) motion.

        The district court’s order is not appealable unless a circuit justice or judge issues a

certificate of appealability.     28 U.S.C. § 2253(c)(1)(B) (2012).          A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

        Reid’s motion challenged the validity of his sentence and should have been

construed as a successive § 2255 motion. * See Gonzalez v. Crosby, 545 U.S. 524, 531-32

(2005); United States v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003). In the absence of




        *
            The district court denied relief on Reid’s prior § 2255 motion on the merits in
2010.


                                               2
pre-filing authorization from this court, the district court lacked jurisdiction to hear

Reid’s successive § 2255 motion. See 28 U.S.C. § 2244(b)(3) (2012).

      Accordingly, we deny a certificate of appealability and dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           DISMISSED




                                           3